 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Marcus Richardson

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00291-GMN-DJA
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (Fifth Request)
13   MARCUS RICHARDSON,
14                  Defendant.
15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,        by       and   between
17   Nicholas A. Trutanich, United States Attorney, and Robert Knief, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel for
20   Marcus Richardson, that the Sentencing Hearing currently scheduled on March 31, 2020 at
21   10:00 a.m., be vacated and continued to a date and time convenient to the Court, but no earlier
22   than sixty (60) days.
23          The Stipulation is entered into for the following reasons:
24          1.      Counsel for the defendant needs additional time to gather mitigation information
25   for Mr. Richardson, which is relevant to the sentencing disposition of this case.
26          2.      The defendant is not incarcerated and does not object to the continuance.
 1        3.      The parties agree to the continuance.
 2        This is the fifth stipulation to continue filed herein.
 3        DATED this 13th day of March 2020.
 4   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
 5
 6      /s/ Rebecca A. Levy                              /s/ Robert Knief
     By_____________________________                  By_____________________________
 7
     REBECCA A. LEVY                                  ROBERT KNIEF
 8   Assistant Federal Public Defender                Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00291-GMN-DJA
 4
                      Plaintiff,                          ORDER
 5
            v.
 6
     MARCUS RICHARDSON,
 7
                      Defendant.
 8
 9
10          IT   IS     ORDERED       that   the   sentencing   hearing   currently   scheduled    for
11   Tuesday, March 31, 2020 at 10:00 a.m., be vacated and continued to Thursday, June 18,
12   2020, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.
13          IT IS FURTHER ORDERED that this is a firm sentencing date and no further
14   continuances will be granted without a hearing to demonstrate a sufficient basis for delay.
15                     16 day of March 2020.
            DATED this ____
16
                                                                               ___
17                                                  UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                      3
